 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     STEVEN KNEIZYS,                                 )
 4                                                   )
 5
                          Plaintiff,                 )        Case No.: 2:19-cv-01499-GMN-DJA
           vs.                                       )
 6                                                   )                     ORDER
     FEDERAL DEPOSIT INSURANCE                       )
 7   COMPANY, et al.,                                )
                                                     )
 8
                          Defendants.                )
 9

10          On March 17, 2020, pro se Plaintiff Steven Kneizys filed a Surreply, (ECF No. 30), to
11   Defendant Federal Deposit Insurance Company’s Reply, (ECF No. 29). Local Rule 7-2(b)
12   provides: “Surreplies are not permitted without leave of court; motions for leave to file a
13   surreply are discouraged.” Here, Plaintiff did not seek leave of court and impermissibly filed a
14   Surreply. Accordingly,
15          IT IS HEREBY ORDERED that Plaintiff’s Surreply, (ECF No. 30), is STRICKEN.
16                      19 day of March, 2020.
            DATED this _____
17

18                                                 ___________________________________
19
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
20

21

22

23

24

25



                                                Page 1 of 1
